Citation Nr: 0511365	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a crush injury, 
left foot, with amputation, left great toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals, full 
thickness skin graft on weight bearing surface of left first 
metatarsal bone with pressure changes, currently evaluated as 
10 percent disabling.

3.  Entitlement to an initial compensable evaluation for a 
scar, donor site, anterior right thigh.

4.  Entitlement to a higher initial rating for a scar, donor 
site, lower one-third, right leg, currently evaluated as 10 
percent disabling.

5.  Entitlement to an effective date prior to October 5, 
1969, for the award of separate evaluations for skin graft 
donor site scars of the right anterior thigh and of the lower 
third of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1965 until 
December 1965 and from July 1968 until April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1969 and September 2000 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Des Moines, Iowa. While the veteran timely appealed 
the October 1969 rating determination, the September 2000 
rating decision found clear and unmistakable error in that 
determination, and revised the ratings at issue, effective 
from October 5, 1969.

The veteran's claims were remanded by the Board in July 2003 
in order to provide the veteran all due process.  The RO 
issued the necessary supplemental statement of the case in 
August 2004, and the veteran's claims are now ready for 
appellate review by the Board.

In February 2005, the Board received a letter from the 
veteran containing duplicate copies of service medical 
records.  The veteran further mentioned that a VA physician 
had told him that his in-service left great toe amputation 
included part of the metatarsal head.  Reports by a VA 
physician to that effect, and the duplicate service medical 
records had already been considered by the RO.  Accordingly, 
return of this file to the RO for additional review is not 
indicated.


FINDINGS OF FACT

1.  The veteran's residuals of crush injury, left foot, with 
amputation, left great toe, is without metatarsal 
involvement, and is not productive of malunion or nonunion of 
the tarsal or metatarsal bones or other moderately severe 
foot injury.

2.  The full thickness skin graft on weight bearing surface 
of left first metatarsal bone has calluses and occasional 
pain and covers an area of 54 square centimeters.

3.  The scar on the donor site of the right anterior thigh is 
nontender, non-adherent and so well-healed that it is barely 
visible and it can not be determined that it covers any 
amount of area on the right thigh.

4.  The donor site scar on the lower one-third of the right 
leg is mildly adherent with moderate loss of underlying 
tissue, and covers an area of 78 square centimeters.

5.  The veteran's April 1969 original claim for service 
connection for a left toe crush injury was a claim for all 
residuals of that injury, and the donor site scars on the 
veteran's right anterior thigh and on the lower third of the 
right leg are separate disabilities from the veteran's left 
toe amputation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of crush injury, left foot, with 
amputation, left great toe, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5171 
(2004). 

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals, full thickness skin graft on weight 
bearing surface of the left first metatarsal bone with 
pressure changes, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, Diagnostic Code 7899-7806 (effective prior 
to, and from, August 30, 2002).

3.  The schedular criteria for an initial compensable 
evaluation for scar donor site, anterior right thigh, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (effective prior to, and from, 
August 30, 2002).

4.  The schedular criteria for an initial rating in excess of 
10 percent for scar, donor site, lower third, right leg, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (effective prior to, and from, 
August 30, 2002).

5.  The criteria for assignment of an effective date of April 
5, 1969 for the award of separate evaluations for skin graft 
donor site scars of the right anterior thigh and of the lower 
third of the right leg have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2003 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA examinations and that the veteran's VA 
medical records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  The veteran was requested to 
provide information as to any medical providers with 
pertinent information to his claims and he did not provide 
any such information.  There is no indication that there 
exists any additional obtainable evidence which has a bearing 
on the veteran's claims which have not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



I.  Increased Rating for Left Great Toe Amputation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service medical records indicate that he 
experienced a crush injury of the left great toe in July 
1968.  A July 1968 Medical Board (MB) report notes that an 
amputation through the distal end of the first metatarsal had 
been performed in service.  The final diagnoses included 
amputation of the left great toe.  A January 1969 Physical 
Evaluation Board (PEB) notes that the amputation was through 
the distal end of the fist metatarsal, and that there was 
removal of the metatarsal head.  The PEB indicates that the 
left toe amputation was rated at 30 percent disabling.

On VA examination in September 1969, it was noted that there 
had been an amputation through the MP joint of the left great 
toe.

A November 1969 VA examination report notes that there was a 
discrepancy as to where the amputation of the veteran's left 
toe took place.  A November 1969 X-ray revealed that the left 
great toe had been amputated through the base of the proximal 
phalanx.

An August 1982 VA examination report notes that the veteran 
had a complete amputation of the left great toe.

On VA examination in November 2002, the veteran reported that 
he tended to develop a callus on the bottom of the left foot 
which built up and then felt like a rock in his shoe.  The 
veteran reported that a podiatrist removed portions of the 
callus and made him an insert to take the pressure off the 
area on the bottom of the left foot.  The left toe amputation 
affected the veteran's physical activity with limiting his 
walking more than two miles, and riding a bike.  He reported 
that he would have foot pain the day following such activity.  
The examiner noted that the veteran was able to walk more 
than a mile and to go up up/down two flights of stairs 
without difficulty.  The veteran denied problems with loss of 
balance or falls.  X-rays of the left foot revealed partial 
amputation of the phalanges of the left great toe.  The first 
metatarsal and the remaining metatarsals did not reveal any 
lytic or sclerotic changes.  The examiner stated that partial 
portion of the proximal phalanx was remaining.  No abnormal 
changes were seen in the visualized metatarsals.

The veteran's November 2002 VA X-rays were re-examined by a 
VA physician in January 2002.  The radiologist confirmed that 
the veteran's entire left first metatarsal was intact.

The veteran's left great toe disability is currently rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  Under that Code, a 10 percent 
disability evaluation is warranted for amputation of the 
great toe without metatarsal involvement.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5171.  For the next higher 30 percent 
disability evaluation, there must be an amputation of the 
great toe with removal of the metatarsal head.

The veteran maintains that he meets the criteria for a 30 
percent rating for a left toe amputation.  He points out that 
the rating criteria provides for a 30 percent rating when the 
amputation involves removal of part of the metatarsal head.  
The veteran claims that the Medical Board and Physical 
Evaluation Board reports confirm that his amputation involved 
removal of part of the metatarsal head of his left great toe.  

The veteran is correct that the MB and PEB reports do 
indicate that the veteran's left toe amputation involved the 
metatarsal head.  However, subsequent X-rays verify that 
those reports are incorrect.  X-rays confirm that the 
veteran's left great toe amputation was through the 
phalanges, and that some of the veteran's left great proximal 
phalange remains.  The November 2002 VA examination report 
confirms that the veteran's left great toe metatarsals are 
intact.  Accordingly, the veteran does not meet the criteria 
for a 30 percent rating.  

The veteran has pointed out that the PEB report indicates 
that his left great toe amputation was 30 percent disabling.  
The Board notes that a PEB rating is not the same as a VA 
compensation rating, and that the Board must assign the 
veteran a disability following the VA criteria for rating 
disabilities.  

Additionally, the Board has also considered whether an 
evaluation in excess of 10 percent is in order in this case 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5272, 5278, 5283, and 5284 (2004).  With regard to the 
criteria for ankylosis of the subastragalar or tarsal joint 
in poor weight bearing position, there is no evidence that 
the veteran's partial amputation of the left great toe 
resulted in ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5272.  In addition, there is no evidence that the 
veteran has unilateral acquired claw foot with toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  Likewise, there is no medical evidence 
that the veteran's partial amputation of his left great toe 
caused moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283.  The VA examiners have not indicated that the veteran's 
experiences significant disability due to his left toe 
amputation.  The medical evidence is not indicative of a 
moderately severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's left great toe amputation 
disability causes marked interference with his employment, or 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

In conclusion, the Board finds that the preponderance of the 
evidence is against an increased rating for residuals of a 
crush injury, left foot, with amputation, left great toe.

II.  Increased Ratings for Scars

On VA examination in September 1969, the veteran was noted to 
have a well-placed functional thick skin graft over the 
amputated left great toe.  There was an area of "pressure 
sore" which was in the process of healing on the weight 
bearing surface.  The insertion of the full thickness graft 
was normal.  There was a 6 x 4 centimeter thin split skin 
graft donor sit on the anterior right thigh, and there was a 
12 x 9 centimeter irregularly healed scar with evidence of 
split skin grafting on the right calf, which was 
nonsymptomatic.

A November 1969 VA examination report indicates that there 
was a callus on the skin graft over the amputated left great 
toe.  The veteran had been putting ointment on the infected 
callus.  The veteran had some swelling of the right ankle in 
the lower potion of the leg and the dorsum of the foot on the 
right that he attributed to the scar which resulted from the 
donor site of the skin graft at the lower one-third area of 
the right leg.  The scar was quite retracted and showed 
evidence of having been infected and was adherent to the 
deeper structures as he flexed his right ankle and extended 
it.  There was a definite retraction of the whole scarred 
area where the donor site had been taken for the skin graft.  
The examiner thought that was some relationship between the 
scarring of the donor site and the right ankle swelling.  

On VA examination in August 1982, it was noted that the full 
thickness skin graft had been accomplished by means of a tube 
graft from the medial aspect of the lower one-third of the 
right lower let.  The veteran reported some discomfort in the 
graft area of the left foot, particularly on prolonged 
standing.  At the graft site on the right lower leg, the skin 
covering was thin, brittle, and poorly vasculized.  There was 
no area of ulceration or crusting.  The veteran reported that 
the residual scar area on the lower third of his right leg 
tended to be dry and crack.  On examination of the full 
thickness skin graft appeared to be in good condition, but it 
was more pale and less vascular than the adjacent normal 
skin.  The diagnoses included residuals of full thickness 
skin graft on weight bearing surface of the left first 
metatarsal bone, with pressure changes, and donor site scar 
on the lower one-third of the right leg.

A September 1996 VA outpatient record notes that the veteran 
had a superficial ulceration on the skin graft on his left 
great toe.

A November 2002 VA examination report reveals that the scar 
on the site of the veteran's left great toe amputation was 9 
x 6 centimeters, with mild to moderate callus formation on 
the plantar surface.  The examiner was unable to discern the 
borders of the scar on the right thigh donor site.  There was 
slight mottling in the area the veteran indicated that the 
graft had been harvested.  The area was well-healed 
nontender, mobile, and without loss of underlying tissue.  
The veteran had a 13 x 6 centimeter scar on the right calf 
which was a dark color, and very dry compared to the 
surrounding skin.  The scar was smooth with slight atrophy on 
the skin.  It was mildly adhered, with moderate loss of 
underlying tissue.  Otherwise the veteran's skin was warm, 
dry, of good turgor, anicteric, and without rashes or 
bruises.  

A.  Left Great Toe Skin Graft

The veteran is presently assigned a 10 percent evaluation for 
the residuals of a skin graft on the weight bearing surface 
of the left first metatarsal bone with pressure changes 
pursuant to Diagnostic Code 7804.  The Board notes that 38 
C.F.R. § 4.118, governing disabilities of the skin, underwent 
revision effective August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7804, provided for 
a maximum 10 percent evaluation for scars that were 
superficial, tender, and painful on objective demonstration.  
Diagnostic Code 7803, provided for a maximum 10 percent 
evaluation for scars that were superficial, poorly nourished 
with repeated ulceration.  Diagnostic Code 7805, provided 
that scars could be rated on limitation of function of the 
part affected.  Diagnostic Code 7806, provided for a maximum 
10 percent evaluation for scars that were superficial, 
tender, and painful on objective demonstration.  The 
remainder of the schedule of ratings for skin conditions in 
effect prior to August 30, 2002 are not applicable to the 
veterans left great toe skin graft.  

The record reveals that the veteran has had occasional 
ulceration of the right toe skin graft site, and that he has 
experienced calluses over that area.  However, his 10 percent 
rating is the maximum rating available for such a skin 
condition under the appropriate diagnostic codes in effect 
prior to August 30, 2002.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  However, if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  
The Board must next consider whether the newly revised 
version of 38 C.F.R. § 4.118, effective August 30, 2002, 
allows for a higher disability rating from that point onward.

Under the new rating criteria, Diagnostic Code 7801 
pertaining to scars that are deep or that cause limited 
motion, allows that for an area or areas exceeding 144 square 
inches (929 sq. cm.) a 40 percent rating is warranted; area 
or areas exceeding 72 square inches (465 sq. cm.) warrants a 
30 percent rating; area or areas exceeding 12 square inches 
(77 sq. cm.) warrants a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrants a 10 percent 
rating.

Diagnostic Code 7802 pertaining to scars that are superficial 
and that do not cause limited motion, allows that for an area 
or areas of 144 square inches (929 sq. cm.) or greater a 
maximum 10 percent rating is warranted.

Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A maximum 10 percent evaluation is also 
warranted for superficial, unstable scars under the revised 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.

Under the current rating for scars, the veteran would only be 
entitled to a rating in excess of 10 percent if it was deep 
or caused limited motion, and it covered an area exceeding 12 
square inches (77 sq. cm.).  The skin graft on the veteran's 
left great toe only covers an area of 54 square centimeters.  
Accordingly, the veteran is not entitled to a higher rating 
under Diagnostic Code 7801.

The Board also has considered the veteran's left great toe 
scar under Diagnostic Code 7805 (which is the same under both 
the "old" and "revised" regulations), pertaining to rating 
scars based on limitation of function of the part or parts 
affected.  Id.  As there is no limitation of function shown 
that is due to the left great toe scar, this Diagnostic Code 
is also not for application.

Accordingly, the Board finds that the veteran is not entitled 
to a higher rating for residuals, full thickness skin graft 
on weight bearing surface of left first metatarsal bone with 
pressure changes under any appropriate diagnostic code.  See 
38 C.F.R. § 4.118 (prior to and after August 30, 2002).


B.  Right Thigh Donor Scar

The medical evidence of record reveals that the veteran's 
right thigh donor scar is so invisible that the physician was 
unable to describe its size.  The area has been noted to be 
well-healed, nontender, mobile and without loss of underlying 
tissue.  It has not been  found to be painful.  Consequently, 
this scar does not meet the criteria for an initial 
compensable rating under either the current or former 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 discussed 
above.  See 38 C.F.R. § 4.118 (prior to and after August 30, 
2002).
 
C.  Right Leg Donor Scar

The veteran currently has a 10 percent initial rating for his 
right leg donor scar for a superficial scar, painful on 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
10 percent rating is the highest rating available under both 
the current and former Diagnostic Codes 7802, 7803, and 7804.  

The right leg donor scar is 78 square centimeters in 
diameter, which would entitle the veteran to a 20 percent 
rating under the current Diagnostic Code 7801, if this scar 
was shown to be deep or cause limitation of motion.  While 
this scar has been described as mildly adherent, and with 
moderate loss of underlying tissue, it has not been shown to 
be deep or to cause any limitation of motion.  Consequently 
the veteran is not entitled to a higher rating for his right 
leg donor scar under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(in effect since August 30, 2002).

The Board also has considered the veteran's right leg donor 
scar under Diagnostic Code 7805 (which is the same under both 
the "old" and "revised" regulations), pertaining to rating 
scars based on limitation of function of the part or parts 
affected.  Id.  As there is no limitation of function shown 
that is due to the right leg donor scar, this Diagnostic Code 
is also not for application.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's scar disabilities cause marked 
interference with his employment, or require frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.


III.  Effective Date

The veteran maintains that he is entitled to separated 
evaluations for his skin graft donor site scars, on his right 
thigh and right leg, effective from April 5, 1969. 

The veteran was discharged from service on April 4, 1969.  
Later in April 1969, the RO received the veteran's claim for 
entitlement to service connection for residuals of a crush 
injury of the left foot.  

By rating decision dated in April 1969, the RO granted 
service connection for residuals of a crush injury of the 
left foot with amputation of the left great toe.  A 50 
percent prestabilization rating was assigned, effective April 
5, 1969, the day following the veteran's discharge from 
service.

Following a Department of Veterans Affairs (VA) examination 
in September 1969, the RO, in a rating action dated in 
October 1969, recharacterized the veteran's service-connected 
disability as amputation of the left great toe, without 
metatarsal involvement, evaluated as 10 percent disabling; 
and residuals of a full thickness skin graft of the first 
metatarsal bone, evaluated as 10 percent disabling.  The 
combined schedular evaluation was 20 percent, effective 
October 5, 1969.

In an October 2002 decision, the Board found clear and 
unmistakable error in the October 1969 rating decision and 
remanded the veteran's claim for entitlement to an effective 
date prior to October 5, 1969 for the award of separate 
evaluations for the skin graft donor sites.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2004).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The October 2002 Board decision found that the veteran was 
entitled to separate evaluations for his skin graft donor 
site scars on his right thigh and right leg effective from 
October 5, 1969.  This indicates the Board's belief that the 
veteran's April 1969 claim for service connection for a left 
toe injury was a claim for service connection for all 
residuals of that injury.  

The Board has considered whether the skin donor scars should 
be considered as part of the veteran's 50 percent 
prestabilization rating for his left toe injury, which was in 
effect from April 5, 1969 to October 5, 1969.  However, these 
scars are on a different extremity than the left toe injury.  
As such, these skin donor site disabilities are separate 
entities and are not included in the 50 percent 
prestabilization rating.

Since the veteran's claim was received within one year of 
discharge from service, he is entitled to an earlier 
effective date of the day after discharge from service for 
separate ratings for skin graft donor site scars of the right 
anterior thigh and of the lower third of the right leg.  38 
C.F.R. § 3.400(b)(2)(i) 

Accordingly, an effective date of April 5, 1969 for separate 
ratings for skin graft donor site scars of the right anterior 
thigh and of the lower third of the right leg is granted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for a crush injury, left 
foot, with amputation, left great toe is denied.

Entitlement to an increased rating for residuals, full 
thickness skin graft on weight bearing surface of left first 
metatarsal bone with pressure changes, is denied.

Entitlement to an initial compensable evaluation for a scar, 
donor site, anterior right thigh, is denied.

Entitlement to a higher initial rating for a scar, donor 
site, lower one-third, right leg, is denied.

Entitlement to an earlier effective date of April 5, 1969, 
for the award of separate evaluations for skin graft donor 
site scars of the right anterior thigh and of the lower third 
of the right leg, is granted subject to the law and 
regulation governing the award of compensation benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


